Exhibit 10.12(b)



 

PROMISSORY NOTE
(Term Loan)

 



$3,000,000.00 Denver, Colorado January 8, 2015



 

FOR VALUE RECEIVED, the undersigned, LILIS ENERGY, INC., a Nevada corporation
(the “Borrower”), hereby promises to pay to the order of HEARTLAND BANK, an
Arkansas state bank, and any successors and assigns (the “Payee”), at One
Information Way, Suite 300, Little Rock, Arkansas 72202, the principal sum of
Three Million and no/100 Dollars ($3,000,000.00) (or the unpaid balance of all
principal advanced under this Note, if that amount is less) together with
interest on the unpaid principal balance of this Note from day to day
outstanding, as hereinafter provided. All capitalized terms herein, unless
otherwise defined, shall have the same definitions as those found in that
certain Credit Agreement by and between the Borrower and Payee dated of even
date herewith (as amended, the “Credit Agreement”).

 

The Term Loan shall bear interest on the unpaid principal amount thereof from
time to time outstanding, until maturity, at the interest rates as provided in,
and pursuant to the terms of, the Credit Agreement.

 

Interest and principal on this Note shall be due and payable as provided in the
Credit Agreement. The final principal payment and any unpaid interest owing
hereunder shall be due and payable in full on the Maturity Date. Borrower
acknowledges and understands that the Term Loan will not fully amortize prior to
the Maturity Date, and on the Maturity Date a final balloon payment of all
outstanding principal under this Note and accrued interest thereon shall be due
and payable in full. The principal balance hereof may be, and shall be required
to be, prepaid as provided in the Credit Agreement.

 

This Note is not a revolving promissory note; therefore, amounts repaid pursuant
to the terms set forth in the Credit Agreement shall not be readvanced.

 

At the option of the holder of this Note the entire principal balance and
accrued interest owing hereon shall become due and payable without further
demand upon the occurrence at any time of any Event of Default under the Credit
Agreement.

 

Except as otherwise set forth in this Note or the Credit Agreement, the Borrower
waives demand, presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of intent to accelerate, notice of
acceleration and all other notice of any kind, filing of suit and diligence in
collecting this Note or enforcing any of the security herefor, and consents to
all extensions which from time to time may be granted by the holder hereof and
to all partial payments hereon, whether before or after maturity.

 

If this Note is not paid when due, whether at maturity or by acceleration or
otherwise, or if it is collected through a bankruptcy, probate or other judicial
or administrative proceeding, whether before or after maturity, the Borrower
agrees to pay all reasonable costs of collection, including, but not limited to,
reasonable attorneys’ fees, incurred by the holder hereof.

 

 

Promissory Note (Lilis Energy, Inc.)



Page 1

 

 

Any provisions herein, or in any other document executed in connection herewith,
or in any other agreement or commitment, whether written or oral, expressed or
implied, to the contrary notwithstanding, the holder hereof shall in no event
charge or be entitled to receive or collect, nor shall or may amounts received
hereunder be credited, so that the holder hereof shall be paid, as interest, a
sum greater than the maximum permitted by applicable law to be charged to the
person, partnership, firm or corporation primarily obligated to pay this Note.
If any construction of this Note, or any and all other papers, agreements or
commitments, indicates a different right given to the holder hereof to ask for,
demand or receive any larger sum as interest, such is a mistake in calculation
or wording, which this clause shall override and control; it being the intention
of the parties that this Note and all other instruments executed in connection
herewith shall in all things comply with applicable law, and proper adjustment
shall automatically be made accordingly. In the event the holder hereof ever
receives, collects or applies as interest, any sum in excess of the maximum
permitted by applicable law, such excess amount shall be applied to the
reduction of the unpaid principal balance of this Note, in the inverse order of
maturity, and not to interest, and if this Note is paid in full, any remaining
excess shall be refunded to the Borrower. In determining whether or not the
interest paid or payable, under any specific contingency, exceeds the maximum
permitted by applicable law, the Borrower and the holder hereof shall, to the
maximum extent permitted under applicable law: (i) characterize any nonprincipal
payment as an expense, fee or premium rather than as interest; (ii) exclude
voluntary prepayments and the effects thereof; and (iii) amortize, prorate,
allocate and spread the total amount of interest throughout the entire term of
this Note (including any renewals or extensions) so that the interest rate is
uniform throughout the entire term of this Note and does not exceed the maximum
permitted by applicable law. The provisions of this paragraph shall control all
existing and future agreements between the Borrower and the holder hereof.

 

This Note is intended to be performed in Pulaski County, Arkansas, and except to
the extent that the laws of the United States of America may pre-empt or govern
the terms hereof, this Note shall be governed by and construed in accordance
with the laws of the State of Colorado; and the Borrower irrevocably agrees that
in the event of any dispute involving this Note or any other instruments
executed in connection herewith, venue for such dispute shall lie in any court
of competent jurisdiction in Pulaski County, Arkansas.

 

This Note and all the covenants, promises and agreements contained herein shall
be binding upon and inure to the benefit of the respective heirs, devisees,
legal and personal representatives, successors and assigns of the holder hereof
and the Borrower. This Note and the obligations evidenced hereby shall be the
joint and several obligation of each of the Borrower.

 

THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Promissory Note (Lilis Energy, Inc.) 



Page 2

 

 

EXECUTED as of the date first written above.

 

BORROWER:         LILIS ENERGY, INC.,   a Nevada corporation         By:  /s/
Abraham Mirman   Name: Abraham Mirman   Title: CEO

 

 

Promissory Note (Lilis Energy, Inc.)

 

Page 3



 

 

 

